DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  (or AIA ) first to invent provisions. 

Response to Amendment
- The amendment filed on July 15, 2022 has been entered.
- Claims 1-20 are pending.
- Claims 1-20 are rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gharout et al. (Pub. No. US 2020/0389439 A1; filed on April 04, 2018; hereinafter Gharout) in view of Park et al. (Pub. No. US 2019/0208405 A1; filed on September 11, 2017; hereinafter Park).
Regarding claim 1, Gharout discloses a method of provisioning a mobile device configured to communicate on a mobile communications network operated by a mobile network operator, the method comprising: determining, by the mobile device in communication with the mobile network operator, a data plan for accessing the mobile communications network operated by the mobile network operator;  (See ¶0064, “Command relating to an access profile” is understood to mean a command comprising code instructions intended to be executed on the security module 101. For example, the command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator; See ¶0072, the mobile application 102 sends, to the operator server 11, the physical features of the mobile equipment 10 and of the security module 101 that it obtained at the end of step E2, the generated anonymous identifier TEID) generating, by the mobile device, a temporary EID (TEID) including a first hash generated using a hash algorithm; (See ¶0070, the anonymous identifier generation request and derives an anonymous identifier TEID from its physical EID identifier. To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier; The one-way function ƒ is for example a hash function) sending, by the mobile device to the mobile network operator, the TEID to identify the mobile device in lieu of using the device's EID, (See ¶0073, sending a request, the operator server 11 sends, to the data preparation server 12, a preparation request that comprises the anonymous identifier TEID and the information necessary to prepare the command relating to the profile for accessing the network; receiving the TEID from the mobile device see ¶0072-0073. Further, Gharout disclose data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14 (See ¶0082). Interpreted that server has to store the TEID it received from the mobile device in order to compare the TEID with the calculated one) wherein the TEID is stored in a data store and an eSIM profile for the mobile device is associated the TEID; (See ¶0064, eSIM, of eUICC (for embedded universal integrated circuit card) type; the local profile manager 103 is located in the security module 101; See ¶0071, The received anonymous identifier TEID is stored by the local profile manager 103 in a storage; See ¶0088, a security module 101, for example an eUICC module; See ¶0105, the storage memory 123 is designed to store a software module for providing a command relating to a profile for accessing the network that comprises code instructions for implementing those steps of the method for obtaining a command relating to an access profile that are implemented by the server 12, or data preparation server) receiving, by the mobile device from the mobile network operator, an activation code associated with the data plan; (See ¶0074, the data preparation server 12 prepares the command relating to the access profile and that is adapted to the mobile equipment 10. “Prepare the command” means generating a software module comprising a set of code instructions intended to be executed on the security module of the UE) and receiving, by the mobile device, subscription credentials for accessing the mobile communications network operated by the mobile network operator in accordance with the data plan, (See ¶0064, the command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator; See ¶0095, The second reception means are designed to implement step E17 of the method for obtaining a profile for accessing the network as described above.) wherein the subscription credentials are sent to the mobile device based in part on validation of the EID of the mobile device by the mobile network operator, (Abstract: receiving, from the second server, the command when a verification by the second server that the anonymous identifier of the security module has been computed on the basis of the received physical identifier and of the random variable is positive) the validation comprising determining  that the first hash contained included in the TEID stored in the data store matches  a second hash generated by the mobile network operator using information in the TEID stored in the data store and the EID of the mobile device (The data preparation server 12 obtains the physical EID identifier of the security module 101 in authentication step E14. It also obtains the random r in sending of proof step E15. In calculation and checking step E16, it calculates a new anonymous identifier TEID″ from the random r and from the EID identifier that were received previously, and checks the presence of this anonymous identifier TEID″ in a database that contains the anonymous identifiers for which it has queued commands see ¶0086. Its interpreted the nonce which is a random number is information and algorithm used from the stored TEID and EID is used to generate the hash.)
However, Gharout fails to receiving, by the mobile device from the mobile network operator, an activation code associated with the data plan; sending, by the mobile device to an eSIM server indicated by the activation code, the device's EID; 
Park discloses receiving, by the mobile device from the mobile network operator, an activation code associated with the data plan; (2019/02808405 a1- See ¶0017, determining whether the profile download request of the terminal 100 is valid may be included in the activation code; See ¶0116, the SM-DP+ 210 may provide the activation code to the MNO server 300 in response to the activation code request. In operation 509, the MNO server 300 may provide the activation code to the terminal 100; See ¶0124, the terminal 100 may access the network with the same number as an old number using the profile of the eUICC 130; interpreted the activation code is received from the server and used to gain a profile which can be used to access the network) sending, by the mobile device to an eSIM server indicated by the activation code, the device's EID; (See ¶0117, request of the terminal 100 is valid may be included in the activation code; an EID of the eUICC; See ¶0118, the terminal 100 may transmit the activation code together with information of the terminal 100 to the SM-DP+ server)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Regarding claims 2 and 11, Gharout discloses the indicator comprises the hash algorithm and a nonce, (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r; The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); interpreted the EID and r random number is the indicator) 
Regarding claim 3, Gharout fails to discloses the activation code identifies a SIM profile to be obtained from the mobile network operator.
Park discloses the activation code identifies a SIM profile to be obtained from the mobile network operator. (See ¶0113, generating an activation code may be included in the profile request transmitted from the terminal 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Regarding claims 4 and 10, Gharout discloses the TEID is a concatenation of an indicator of the hash algorithm, nonce, and the first hash. (See ¶0070, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r); one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm))
Regarding claim 5, Gharout discloses the second hash is generated using the hash algorithm, nonce, and the EID. (See ¶0081, receiving the EID; See ¶0082, calculation and checking step E16, the preparation server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15. The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14.)
Regarding claim 6, Gharout discloses the EID is sent by the mobile device to the eSIM server over a secure communications channel. (See ¶0079,  the local profile manager 103 of the mobile equipment 10 connects securely to the data preparation server 12, the address of which was provided thereto in the previous step. The connection is for example in accordance with the TLS (for Transport Layer Security) protocol; See ¶0081, security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12)
Regarding claim 7, Gharout  discloses a computing device comprising: a memory storing thereon instructions that when executed by a processor of the computing device, (See ¶0105, a processing unit 121, or CPU, intended to load instructions into memory, to execute them and to perform operations; [0107] a set of memories, including a volatile memory 122, or RAM used to execute code instructions, store variables, etc., and an EEPROM storage memory 123) cause the computing device to perform operations comprising: receiving an Embedded identification Document (EID) (See ¶0081, sending of proof step E15, the security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12) and embedded subscriber identity module (eSIM) profile for a mobile device that is associated with a temporary EID (TEID) that is stored in a data store, (See ¶0081, Moreover, this sending is also proof, for the data preparation server 12, that the temporary identifier TEID for which the command relating to the access profile has been prepared corresponds to the physical EID identifier of the security module 101 that is requesting the command) wherein the eSIM profile is associated with a data plan for the mobile device for accessing a mobile network operated by a mobile network operator: (See ¶0081, this sending is also proof, for the data preparation server 12, that the temporary identifier TEID for which the command relating to the access profile has been prepared corresponds to the physical EID identifier of the security module 101 that is requesting the command) accessing, from a data store, the TEID (See ¶0079, The local profile manager 103 provides the temporary identifier TEID of the security module 101 to the data preparation server 12; See ¶0105, a set of memories, including a volatile memory 122, or RAM used to execute code instructions, store variables, etc., and an EEPROM storage memory 123. In particular, the storage memory 123 is designed to store a software module for providing a command relating to a profile for accessing the network that comprises code instructions for implementing those steps of the method for obtaining a command relating to an access profile that are implemented by the server 12; interpreted the server stores the TEID it receives from the mobile device) wherein the TEID includes a first hash generated using a hash algorithm: (See ¶0070, he one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm; See ¶0082, data preparation server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15.) generating a second hash using information contained in the TEID from the data store and the received EID of the mobile device; (See ¶0082, discovery server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15.) determining that the generated second hash does not match the first hash the TEID accessed from the data store; (See ¶0082, The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14. See ¶0105, a set of memories, including a volatile memory 122, or RAM used to execute code instructions, store variables, etc., and an EEPROM storage memory 123. In particular, the storage memory 123 is designed to store a software module for providing a command relating to a profile for accessing the network that comprises code instructions for implementing those steps of the method for obtaining a command relating to an access profile that are implemented by the server 12; interpreted the server stores the TEID it receives from the mobile device) and in response to determining that the generated second hash does not match the first hash denying a request by the mobile device for subscription credentials for accessing the mobile network in accordance with the data plan. (See ¶0084, in which the check identifier TEID′ does not correspond to the anonymous identifier TEID, the method stops. Specifically, the security module that sent its identifier in step E18 in order to obtain a command is not the one for which the command was prepared following the preparation request sent by the operator server 11 in step E8.)
	However, Gharout fails to disclose an activation code associated with an eSIM profile 
Park disclose an activation code associated with an eSIM profile (See ¶0118, the terminal 100 may transmit the activation code together with information of the terminal 100, event information, or the like to the SM-DP+ server 210. In an embodiment, the event information may include information indicating whether an event requested by the terminal 100 is profile download)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Regarding claim 8, Gharout fails to disclose the computing device is an SM-DP+ server, the location of which is included in the activation code.
Park discloses computing device is an SM-DP+ server, the location of which is included in the activation code. (See ¶0117, URL information of the SM-DP+; the like may be included in the activation code.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Regarding claim 9, Gharout fails to disclose the activation code identifies the subscription credentials to be sent to the mobile device.
Park discloses the activation code identifies the subscription credentials to be sent to the mobile device. (See ¶0113, Personal information, information (e.g., an IMEI, an EID (optional), or the like) of the terminal 100, information of the UICC 120 (e.g., a SIM type (e.g., an ISIM, USIM, or the like) corresponding to the UICC 120, an ICCID, an MSISDN, an IMSI, or the like) for generating an activation code may be included in the profile request transmitted from the terminal 100; See ¶0116, SM-DP+ 210 may provide the activation code to the MNO server 300 in response to the activation code request. In operation 509, the MNO server 300 may provide the activation code to the terminal 100)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify using the verifying the teid to access the network to include the activation code is associated with an profile. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Claims 12-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gharout et al. (Pub. No. US 2020/0389439 A1; hereinafter gharout) in view of Guday et al. (Pub. No. US 2013/0196621 A1; hereinafter Guday).
Regarding claim 12, Gharout discloses a method of provisioning a mobile device configured to communicate on a mobile communications network operated by a mobile network operator, the method comprising:  generating, by the mobile device, a temporary EID (TEID) a first hash generated using the hash algorithm; (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r); See ¶0072,  mobile application 102 sends, to the operator server 11, the physical features of the mobile equipment 10 and of the security module 101 that it obtained at the end of step E2, the generated anonymous identifier TEID and the command relating to the profile for accessing the network selected by the user in initial step E0.) sending, by the mobile device to the mobile network operator, (See ¶0072, mobile application 102 sends, to the operator server 11, the physical features of the mobile equipment 10 and of the security module 101 that it obtained at the end of step E2, the generated anonymous identifier TEID and the command relating to the profile for accessing the network selected by the user in initial step E0.) the TEID to identify the mobile device in lieu of using the device's EID, (See ¶0079, The local profile manager 103 provides the temporary identifier TEID of the security module 101 to the data preparation server 12 in order to recover the command relating to the access profile) wherein the TEID is stored in a data store (See ¶0077, the local profile manager 103 sends a request to obtain information relating to one or more events regarding the security module to the discovery server 13. The information obtainment request comprises the anonymous identifier TEID that the local profile manager 103 stored in reception and storage step E7) sending, by the mobile device to an eSIM server, the device's EID; (See ¶0081, , the security module 101 sends the random r used to calculate the anonymous identifier TEID of the module 101 in generation step E5, and possibly its physical EID identifier, to the data preparation server 12) and receiving, by the mobile device via the secure communications channel, (See ¶0079, the local profile manager 103 of the mobile equipment 10 connects securely to the data preparation server 12, the address of which was provided thereto in the previous step. The connection is for example in accordance with the TLS (for Transport Layer Security) protocol.)  subscription credentials for accessing the mobile communications network operated by the mobile network operator in accordance with the data plan, (See ¶0083, in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17. The data preparation server 12 is assured that it is delivering the command that it has prepared to the security module 101 for which it was requested by the operator server 11 in step E8 of sending a preparation request; See ¶0064, command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator) the subscription credentials are sent to the mobile device based in part on validation of the EID of the mobile device by the mobile network operator, (Abstract: receiving, from the second server, the command when a verification by the second server that the anonymous identifier of the security module has been computed on the basis of the received physical identifier and of the random variable is positive) the validation comprising determining that the first hash included in the TEID stored in the data store matches a second hash generated by the mobile network operator using information contained in the TEID stored in the data store and the  EID of the mobile device. (The data preparation server 12 obtains the physical EID identifier of the security module 101 in authentication step E14. It also obtains the random r in sending of proof step E15. In calculation and checking step E16, it calculates a new anonymous identifier TEID″ from the random r and from the EID identifier that were received previously, and checks the presence of this anonymous identifier TEID″ in a database that contains the anonymous identifiers for which it has queued commands see ¶0086. Its interpreted the nonce which is a random number is information and algorithm used from the stored TEID and EID is used to generate the hash.) a verification of the hash contained in the TEID stored in the data store to a hash generated using the information contained in the stored TEID and the device's EID. (See ¶0070, To this end, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r);See ¶0083, in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17. The data preparation server 12 is assured that it is delivering the command that it has prepared to the security module 101 for which it was requested by the operator server 11 in step E8 of sending a preparation request; See ¶0064, command consists in loading the profile for accessing the network on the security module and in activating the profile after the user has subscribed to an associated service offer with an operator)
	However, Gharout fails to disclose determining, by the mobile device in communication with the mobile network operator, a data plan for accessing the mobile communications network operated by the mobile network operator
	Guday discloses determining, by the mobile device in communication with the mobile network operator, (See ¶0053, the filter component 124 selects at least one of the data usage plans 116 and at least one of a plurality of network connections 130 available to the computing device at 210; See ¶0054, he filter component 124 selects one mobile operator 111 over the others based on the network transfer cost associated with the selected mobile operator 111) a data plan for accessing the mobile communications network operated by the mobile network operator; (See ¶0042, leverage the available data usage plans 116 to route network traffic over the network connections 130 using one or more of the SIMs)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify discloses to setup the connection to access the network to include selecting the right data plan for the networks. The motivation to combine is provide efficient routing of network data traffic over multiple networks using multiple data usage plans to manage data consumption (See ¶0012).
Regarding claim 13, Gharout discloses the subscription credentials are further provided based in part on: determining that delivery of the subscription credentials for the mobile device is pending. (See ¶0082, The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14; See ¶0083, a first case (branch “ok” in FIG. 1) in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17)
Regarding claim 14, Gharout discloses determining that delivery of the subscription credentials for the mobile device is pending comprises: matching the TEID with stored TEIDs that are associated with pending subscription credentials. (See ¶0082, The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14; See ¶0083, a first case (branch “ok” in FIG. 1) in which the check identifier TEID′ is equal to the temporary identifier TEID, the data preparation server 12 delivers the command that it has prepared for execution to the security module 101 in a delivery step E17)
Regarding claim 16, Gharout discloses the the hash is further generated based a nonce and EID of the mobile device. (See ¶0070, it calculates: TEID=ƒ(EID, r); The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm); interpreted the EID and r random number is used to generated the hash)
Regarding claim 17, Gharout discloses the TEID is a concatenation of a hash algorithm indicator, nonce, and the first hash. (See ¶0070, it generates a random r for example by way of a pseudorandom generator and applies a one-way function ƒ to the random r and to its physical EID identifier. In other words, it calculates: TEID=ƒ(EID, r); one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm))
Regarding claim 18, Gharout discloses the second hash using the hash algorithm nonce and the EID. (See ¶0081, receiving the EID; See ¶0082, calculation and checking step E16, the preparation server 12 calculates a check identifier TEID′ from the physical EID identifier and from the random r that it received in the previous step. To this end, the data preparation server 12 applies the same one-way function ƒ as that used by the security module 101 in generation step E5 to the physical EID identifier and to the random r received in step E15. The data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14.)
Regarding claim 19, Gharout discloses the hash algorithm is one of SHA-256, SHA-512, or SM3. (See ¶0070, The one-way function ƒ is for example a hash function, deemed to be irreversible, such as SHA-3 or SHA-256 (for Secure Hash Algorithm).)
Regarding claim 20, Gharout discloses the subscription credentials are pre-arranged to be available for the mobile device. (See ¶0081, Moreover, this sending is also proof, for the data preparation server 12, that the temporary identifier TEID for which the command relating to the access profile has been prepared corresponds to the physical EID identifier of the security module 101 that is requesting the command; interpreted the profile has been prepared beforehand so its available to the mobile device)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gharout et al. (Pub. No. US 2020/0389439 A1; hereinafter gharout) in view of Guday et al. (Pub. No. US 2013/0196621 A1; hereinafter Guday) and further in view of Park et al. (Pub. No. US 2019/0208405 A1; filed on September 11, 2017; hereinafter Park).
Regarding claim 15, Gharout in view of Guday fails to disclose the eSIM server is an SM-DP+ server and a location of the eSIM server is provided by a discovery server.
Park discloses the eSIM server is an SM-DP+ server (See ¶0083, the SM-DP+ is an eSIM server) and a location of the eSIM server is provided by a discovery server. (See ¶0103-0104,¶0131, the event may be a push event received from an SM-DS 220; The event may include URL information of the eSIM server 200 the terminal should access to perform authentication and/or download a profile.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method and system disclosed by Gharout in view of Guday to include the location of the server is sent to the terminal. The motivation to combine is to efficiently have a user terminal having an eSIM may enable two or more profiles (See ¶0004).
Response to Arguments
Applicant's arguments filed toward claims 1 , 7 and 12 have been fully considered but they are not persuasive. Applicant argues Gharout nor Park alone or in combination, teaches that the TEID is stored in a data store of the mobile network operator and an eSIM profile for the mobile device is associated the TEID. Examiner respectfully disagrees with applicant. Gharout discloses receiving the TEID from the mobile device see ¶0072-0073. Further, Gharout disclose data preparation server 12 then checks that the check identifier TEID′ is the same as the temporary identifier TEID provided to it by the local manager 103 in step E14 (See ¶0082). Interpreted that server has to store the TEID it received from the mobile device in order to compare the TEID with the calculated one. The profile is also stored in the memory of the server. See ¶0105, the storage memory 123 is designed to store a software module for providing a command relating to a profile for accessing the network that comprises code instructions for implementing those steps of the method for obtaining a command relating to an access profile that are implemented by the server 12, or data preparation server.
Further, applicant argues Gharout nor Park alone or in combination, teaches that subscription credentials are sent to the mobile device based on validation of the EID of the mobile device by the mobile network operator, where it is determined that the first hash included in the TEID stored in the data store matches a second hash generated by the mobile network operator using information contained in the TEID stored in the data store and the EID of the mobile device. Examiner respectfully disagrees with applicant. Gharout discloses the data preparation server 12 obtains the physical EID identifier of the security module 101 in authentication step E14. It also obtains the random r in sending of proof step E15. In calculation and checking step E16, it calculates a new anonymous identifier TEID″ from the random r and from the EID identifier that were received previously, and checks the presence of this anonymous identifier TEID″ in a database that contains the anonymous identifiers for which it has queued commands see ¶0086. Its interpreted the nonce which is a random number is information and algorithm used from the stored TEID and EID is used to generate the hash.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Andreasen et al. (Pub. No. US 2012/0082146 A1)- an determine if the de-capsulated packet matches an inner IP access control list, a TEID, or both, as shown in 820. If the MER determines that the de-capsulated packet does match an inner IP access control list, a TEID, or both, then an IP address is assigned to the de-capsulated packet and the de-capsulated packet is broken out, as shown in 822. If the MER determines that the de-capsulated packet does not match an inner IP access control list, a TEID, or both, then the de-capsulated packet is communicated on to a GGSN, as shown in 824. For example, using GRE tunnel 84, MER 50a may communicate to GGSN/PGW 34, a de-capsulated packet that needs a service performed.
Barki et al. (Pub. No. US 2018/0352432 A1)- The method includes: receiving, from the module, a request for the address of a server managing subscription data of an operator, the request including a current identification value of the module, which depends on an identifier of the module and a current date; searching for the current identification value in at least one set of identification values, the set being associated with an operator and including, for a given module, a plurality of identification values, which are calculated depending on the identifier of the module and a date, the date varying for the plurality of identification values of the set between a start date and an end date; and sending, to the security module, the address of the server managing subscription data associated with the operator when the current identification value appears in the set of identification values.
   Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                                                       Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tejis Daya/Primary Examiner, Art Unit 2472